Case 1:19-cv-01346-JPH-MJD Document 1 Filed 04/03/19 Page 1 of 6 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

Cortina Alderson,                           )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )      No.    1:19-cv-1346
                                            )
Harris & Harris, Ltd., an Illinois          )
corporation,                                )
                                            )
       Defendant.                           )      Jury Demanded

                                        COMPLAINT

       Plaintiff, Cortina Alderson, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s debt

collection actions violated the FDCPA, and to recover damages for Defendant’s

violations of the FDCPA, and alleges:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                          PARTIES

       3.      Plaintiff, Cortina Alderson, (“Alderson"), is a citizen of the State of Indiana,

residing in the Southern District of Indiana, from whom Defendant attempted to collect

defaulted consumer debts that she allegedly owed for medical services.

       4.      Defendant, Harris & Harris, Ltd. (“Harris”), is an Illinois corporation that

acts as a debt collector, as defined by § 1692a of the FDCPA, because it regularly uses
Case 1:19-cv-01346-JPH-MJD Document 1 Filed 04/03/19 Page 2 of 6 PageID #: 2



the mails and/or the telephone to collect, or attempt to collect, defaulted consumer

debts, including defaulted consumer debts in the Southern District of Indiana. In fact,

Harris was acting as a debt collector as to the defaulted consumer debt it attempted to

collect from Plaintiff.

       5.      Defendant Harris is authorized to conduct business in Indiana, and

maintains a registered agent here, see, record from the Indiana Secretary of State,

attached as Exhibit A. In fact, Defendant Harris conducts business in Indiana.

       6.      Defendant Harris is licensed as a debt collection agency in the State of

Indiana, see, record NMLS Consumer Access, attached as Exhibit B. In fact, Defendant

acts as a collection agency in Indiana.

                                FACTUAL ALLEGATIONS

       7.      On December 17, 2018, Ms. Alderson filed a Chapter 13 bankruptcy

petition in a matter styled In re: Alderson, S.D. Ind. Bankr. No. 18-09349-RLM-13.

Among the creditors listed in the bankruptcy were various medical debts that Defendant

Harris was collecting.

       8.      Accordingly, on December 19, 2018, Defendant Harris was sent, via

electronic transmission, notice of the bankruptcy by the court, see, the Certificate of

Service to the Notice of Chapter 13 Bankruptcy Case, which is attached as Exhibit C.

       9.      Nonetheless, Defendant Harris sent Ms. Alderson collection letters, dated

December 20, 2018 and December 31, 2018, demanding payment of medical debts she

allegedly owed. Copies of these collection letters are attached as Group Exhibit D.

       10.     Defendant’s violations of the FDCPA were material because, Defendant’s

continued collection communications after she had filed for bankruptcy made Plaintiff



                                             2
Case 1:19-cv-01346-JPH-MJD Document 1 Filed 04/03/19 Page 3 of 6 PageID #: 3



believe that her exercise of her rights through filing bankruptcy may have been futile

and that she did not have the right to a fresh start that Congress had granted her under

the Bankruptcy Code, as well as her rights under the FDCPA.

       11.    All of Defendant Harris’ collection actions at issue in this matter occurred

within one year of the date of this Complaint.

       12.    Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).

                                      COUNT I
                       Violation Of § 1692e Of The FDCPA --
                   Demanding Payment Of A Debt That Is Not Owed

       13.    Plaintiff adopts and realleges ¶¶ 1-12.

       14.    Section 1692e of the FDCPA prohibits a debt collector from using any

false and/or any deceptive or misleading representation or means in connection with the

collection of a debt, including, but not limited to, the false representation of the

character, amount or legal status of any debt, see, 15 U.S.C. § 1692e(2)(A).

       15.    Demanding payment of debts that are subject to a pending bankruptcy, is

false and/or deceptive or misleading, in violation of § 1692e of the FDCPA, see,

Randolph v. IMBS, Inc., 368 F3d 726, 728-730 (7th Cir. 2004).

       16.    Defendant Harris’ violations of § 1692e of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. §

1692k.




                                              3
Case 1:19-cv-01346-JPH-MJD Document 1 Filed 04/03/19 Page 4 of 6 PageID #: 4



                                      COUNT II
                      Violation Of § 1692c(c) Of The FDCPA --
             Failure To Cease Communications And Cease Collections

      17.    Plaintiff adopts and realleges ¶¶ 1-12.

      18.    Section 1692c(c) of the FDCPA prohibits a debt collector from

communicating with a consumer after a direction to cease communications, and from

continuing to demand payment of a debt that the consumer has indicated that they

refuse to pay, see, 15 U.S.C. § 1692c(c).

      19.    Here, the bankruptcy and the notice issued by that court (Exhibit C)

provided notice to cease communications and cease collections. By communicating

regarding the debts and demanding payment (Group Exhibit D), Defendant violated §

1692c(c) of the FDCPA.

      20.    Defendant Harris’ violations of § 1692c(c) of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                   COUNT III
                  Violation Of § 1692c(a)(2) Of The FDCPA –
            Communicating With A Consumer Represented By Counsel

      21.     Plaintiff adopts and realleges ¶¶ 1-12.

      22.    Section 1692c(a)(2) of the FDCPA prohibits a debt collector from

communicating with a consumer if the debt collector knows the consumer is

represented by an attorney with respect to such debt and has knowledge of, or can

readily ascertain, such attorney’s name and address, see, 15 U.S.C. § 1692c(a)(2).

      23.    Defendant Harris was given notice, through Plaintiff’s bankruptcy, that

Plaintiff was represented by an attorney in connection with her debts. Defendant was



                                            4
Case 1:19-cv-01346-JPH-MJD Document 1 Filed 04/03/19 Page 5 of 6 PageID #: 5



aware of Plaintiff’s bankruptcy before it sent out the collection letters.

       24.    By sending collection letters directly to Ms. Alderson, despite notice that

she was represented by bankruptcy counsel in connection with these debts, Defendant

violated § 1692c(a)(2) of the FDCPA.

       25.    Defendant Harris’ violations of § 1692c(a)(2) of the FDCPA render it liable

for actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C.

§ 1692k.

                                  PRAYER FOR RELIEF

       Plaintiff, Cortina Alderson, prays that this Court:

       1.     Find that Defendant Harris’ debt collection actions violated the FDCPA;

       2.     Enter judgment in favor of Plaintiff Alderson, and against Defendant, for

actual and statutory damages;

       3.     Award Plaintiff her costs and reasonable attorneys’ fees; and,

       4.     Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Cortina Alderson, demands trial by jury.

                                                   Cortina Alderson,

                                                   By:/s/ David J. Philipps___
                                                   One of Plaintiff's Attorneys
Dated: April 3, 2019




                                              5
Case 1:19-cv-01346-JPH-MJD Document 1 Filed 04/03/19 Page 6 of 6 PageID #: 6



David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com

John T. Steinkamp (Ind. Bar No. 19891-49)
Sawin, Shea & Steinkamp
5214 S. East Street
Suite D1
Indianapolis, Indiana 46227
(317) 780-8300
(317) 217-1320 (FAX)
steinkamplaw@yahoo.com




                                                 6
